United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1080
                                     ___________

Scott Andrew Witzke,                      *
                                          *
                     Appellant,           *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the District
J. Earl Cudd, United States Magistrate * of Minnesota.
Judge, in his individual capacity for     *
money damages and in his official         *      [UNPUBLISHED]
capacity for declaratory relief,          *
                                          *
                     Appellee.            *
                                     ___________

                               Submitted: September 4, 2001

                                    Filed: September 10, 2001
                                     ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Scott Andrew Witzke appeals the district court's dismissal of Witzke's complaint
on the ground of absolute judicial immunity. Having carefully reviewed the record and
the parties' briefs, we affirm for the reasons stated in the district court's opinion. See
8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-